DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on August 15th, 2022 in response to the Non-Final Office Action mailed on April 15th, 2022.  Per Applicant's response, Claims 21, 25, 27, 29, 36, & 38 have been amended.  All other claims remain in their previously presented form.  Thus, Claims 21-39 still remain pending.  The Examiner has considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Response to Arguments
Applicant’s arguments, see pages 10-14, filed August 15th, 2022, with respect to the previous prior art rejection(s) under US 2007/0048157 to Collins et al. have been fully considered and are persuasive.  Therefore, the Collins et al. rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5,094,591 to Whitley.

Claim Objections
Claims 21-39 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.
Claims 21-39 are objected to because of the following informalities:  
Claim 21, line 13 should read “remotely 
Claim 22, lines 3-4 should read “of the inline pump remotely 
Claim 23, line 3 should read “of the inline pump wirelessly”
Claim 27, lines 4-5 should read “by the remote switch assembly”
Claim 29, line 15 should read “remotely 
Claim 36, line 7 should read “the 
Claim 36, line 15 should read “remotely 
Claim 37, line 4 should read “remotely 
Claim 38, line 5 “by the remote switch assembly”
Claim 39, lines 6-7 should read “the 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent Claims 21, 29, & 36 each recite the limitation “the pump compartment configured to contain the inline pump entirely therein”; this limitation constitutes new matter that is not supported by Applicant’s originally filed specification.  In this instance, the specification never discloses the inline pump being contained “entirely” within the pump compartment, and Figure 1b clearly shows that the inline pump is NOT contained “entirely” within the pump compartment.  Thus, this limitation clearly conflicts with the originally filed specification, and as such, constitutes new matter.  For examination purposes herein, the Examiner has interpreted this limitation as requiring at least one portion of the inline pump to be contained entirely within the pump compartment.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-22, 24-26, & 28-30, 32-37, & 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,094,591 to Whitley et al. in view of US 2004/0131482 to King.

In regards to independent Claims 21, 29, & 36, and with particular reference to Figures 1-14, Whitley et al. (Whitley) discloses:

(21)	A remotely switched bilge pump (20; Fig. 1) comprising: a bilge pump arrangement (Fig. 6) having an inline pump (28, 30), a replaceable battery cover (38) and a combined pump and battery housing (22) with two adjoining compartments (23, 52; Figs. 6-7) that are molded together in a single piece (Fig. 6) and that share a common wall (27) separating a pump compartment (52) and a watertight battery compartment (23), the pump compartment configured to contain the inline pump entirely therein (see the 112a rejection above; in this case, impeller portion 134 of the pump 28/30 is entirely within pump compartment 52) and having an integrated strainer base (50) with passageways (51) to allow water to pass into and flood the pump compartment so as to form a flooded pump compartment to be pumped, the watertight battery compartment configured to receive batteries (32, 40) to power the inline pump (Fig. 6;);  the replaceable removable battery cover (38) configured to be removed from the combined pump and battery housing to replace the batteries received therein (col. 2, lines 32-35); a remote switch assembly (29) configured to couple to the bilge pump arrangement and selectively operate on/off functionality of the inline pump remotely by a boater (col. 4, lines 45-68)

(29)	A kit (Figs. 1-14) for installing a battery operated remote switched bilge pump (20) weighing less than one pound in a kayak or other small watercraft (Figs. 1 & 6-7), comprising: a bilge pump arrangement (Fig. 6) having an inline pump (28, 30), a replaceable battery cover (38) and a combined pump and battery housing (22) with two adjoining compartments (23, 52) that are molded together in a single piece (Fig. 6) and that share a common wall (27) separating a pump compartment (52) and a watertight battery compartment (23), the pump compartment configured to contain the inline pump entirely therein (see the 112a rejection above; in this case, impeller portion 134 of the pump 28/30 is entirely within pump compartment 52) and having an integrated strainer base (50) with passageways (51) to allow water to pass into and flood the pump compartment so as to form a flood pump compartment to be pumped, the watertight battery compartment configured to receive batteries (32, 40) to power the inline pump (Fig. 6); a remote switch assembly (29) configured to couple to the bilge pump arrangement and selectively operate on/off functionality of the inline pump remotely by a boater (col. 4, lines 45-68)

(36)	A battery operated remotely switched bilge pump (20) comprising: a bilge pump arrangement (Fig. 6) having an inline pump (28, 30), a replaceable battery cover (38), and a combined pump and battery housing (22) with two adjoining compartments (23, 52) that are molded together in a single piece (Fig. 6) and that share a common wall (27) separating a pump compartment (52) and a watertight battery compartment (23), the pump compartment configured to contain the inline pump entirely therein (see the 112a rejection above; in this case, impeller portion 134 of the pump 28/30 is entirely within pump compartment 52) and having an integrated strainer base (50) with passageways (51) to allow water to pass into and flood the pump compartment so as to form a flood pump compartment to be pumped; a switch assembly (29) configured to selectively operate on/off functionality of the inline pump, the watertight battery compartment configured to receive the batteries (32, 40) to power the inline pump……a remote switch assembly (29) configured to couple to the bilge pump arrangement and selectively operate on/off functionality of the inline pump remotely by a boater (col. 4, lines 45-68)

As noted in the citations above, Whitley discloses the majority of Applicant’s claimed invention, but does not disclose 1) the pump weighs less than one pound (Whitley discloses no particular weight) or 2) a detachable coupling arrangement that does not require drilling or holes.
At the outset, the Examiner notes that Whitley does not disclose that his pump is “less than one pound”, as claimed within Claim 29.  However, the Examiner notes that it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (see In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in paragraphs 8-9 & 43 of the published application, this weight range has been disclosed, but the Applicant has failed to disclose any criticality for the claimed limitations.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have designed the pump (i.e. with lightweight materials) to provide a weight of less than 1 pound, since it has been held that discovering an optimum value (i.e. an optimum weight) of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Regarding the other deficiency, King discloses another bilge pump assembly for boating applications (Abstract) and which further includes a detachable coupling arrangement (i.e. Velcro; para. 16) configured to couple the bilge pump arrangement to a surface of a kayak or other watercraft so as to allow installation of the bilge pump arrangement to perform bilge pump functionality without the need for drilling or making any hole in any surface of the kayak or other watercraft, and also to allow removal of the bilge pump arrangement for cleaning and battery replacement.  King states that use of Velcro facilitates installation and removal of the pump while providing additional weight savings.  As such, by utilizing the simplified coupling arrangement of King for Whitley’s pump in the same manner, similar benefits would be achieved.  Therefore, to one of ordinary skill desiring an improved bilge pump assembly having enhanced versatility with simpler mounting within a boat bilge, it would have been obvious to utilize the techniques disclosed in King in combination with those of Whitley in order to obtain such results.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Whitley’s pump to include Velcro attachment means for mounting the pump in the boat bilge (as taught in King, thereby simplifying and expediting the pump mounting) in order to obtain predictable results; those results being an improved bilge pump having simplified installation and removal of the pump to/from a boat bilge.

In regards to Claims 22, 30, & 37, Whitley’s remote switch assembly (29) is configured with wires (114, 116) coupled to the bilge pump arrangement and has an on/off button to operate on/off functionality of the pump remotely by the boater (col. 3, lines 63-68).  It is further apparent from Whitley that the remote switch (29) is battery-operated (via battery pack 32).
In regards to Claims 24, 28, & 33-34, King’s detachable coupling arrangement (i.e. the Velcro) consists of one piece of fabric having hooks, and another piece of fabric having loops for coupling to the hooks (these are all features that are implicit to Velcro, as disclosed in King). 
In regards to Claim 25, Whitley discloses the claimed invention except for a pump weight of “less than 1 pound”.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a pump of less than 1-pound weight, since it has been held that discovering an optimum value (i.e. weight) of a result effective variable (i.e. various pump weights) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer also to Claim 29 previously above.
In regards to Claims 26, 35, & 39, Whitley’s inline pump is dimensioned with a predetermined inline pump size, shape or contour (pump shape seen in Figs. 4 & 10), and Whitley’s pump compartment is configured with an associated predetermined pump compartment size, shape or contour that substantially corresponds to the predetermined inline pump size, shape or contour (seen in Figs. 4 & 10) in order to arrange the inline pump therein (as seen in Fig. 10).  Similarly, Whitley’s batteries (32, 40) are dimensioned with a predetermined battery size (as seen in Fig. 6), and Whitley’s battery compartment 23 is configured with an associated predetermined battery compartment size, shape or contour that substantially corresponds to (i.e. surrounds) the predetermined battery size, shape or contour in order to receive the batteries to power the inline pump.  Finally, the inline pump and pump compartment both have corresponding cylindrical shapes, as seen in Figure 14.
In regards to Claim 32, Whitley’s batteries (32, 40) are configured to provide voltage to the pump, but Whitley does not specify “about 6 volts”, as claimed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize 6-volt batteries (given a 6 volt-capable pump), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Additionally, it would have been an obvious matter of design choice to utilize a 6-volt power source, since Applicant has not disclosed that such voltage solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other voltages compatible with a given pump motor.
	
Claims 23, 27, 31, & 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitley-King as applied above, and further in view of US 5,669,323 to Pritchard.
In regards to Claims 23, 27, 31, & 38 Whitley’s remote switch assembly (29) is arranged at least partially in the watertight battery compartment 23 of the housing 22 and configured to operate the on/off functionality of the pump.  However, Whitley does not further disclose additional wireless control for the switch. 
However, as described in the previous office action, Pritchard discloses the use of a wireless remote switch 84 that is battery operated and configured to wirelessly operate an internal switch 78 to control the on/off functionality of the pump (col. 4, lines 60-67). Use of such a remote switch improves the versatility of pump by allowing a user to control the pump at a position away from the pump.  Therefore, to one of ordinary skill desiring a more versatile bilge pump, it would have been obvious to utilize the techniques disclosed in Pritchard in combination with those seen in Whitley in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Whitley’s pump with the remote wireless switch taught in Pritchard in order to obtain predictable results; those results being a more convenient and accessible way of operating the bilge pump when required.

Conclusion
This action is made NON-FINAL.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC